DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2, 4-8, and 11-14 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication No 2006/0052828 granted to Kim et al (hereinafter “Kim”). 
In reference to claims 1, 5, and 12, Kim a method of reducing a perception of pain, the method comprising: percutaneously inserting an electrode in-vivo a therapeutically effective distance from a target afferent nerve fiber [e.g. 0076 and 0090]; and electrically stimulating through the electrode the target afferent nerve fiber at a frequency of about 300 Hz to about 20kHz preventing stimulation-induced pain while generating a desired response in the target afferent nerve fiber to cause pain relief while avoiding generation of an unwanted response in a non-target nerve fiber [e.g. 0092].
In reference to claims 2, 4, 8, 11, and 13, Kim discloses wherein electrically stimulating through the electrode the target afferent nerve fiber does not cause nerve damage or paresthesia [e.g. 0076 and 0080].
In reference to claim 6, Kim discloses wherein the desired response is pain relief [e.g. 0086]. 
In response to claim 7, Kim discloses wherein the high frequency stimulation is a modulated high frequency stimulation [e.g. 0092-0093]. 
In response to claim 14, Kim discloses wherein the electrode is percutaneously inserted a therapeutically effective distance from the at least one target afferent sensory nerve fiber [e.g. 0076 and 0090].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 9, 10, and 15 are rejected under 35 U.S.C 103(a) as being unpatentable over Kim. Kim discloses a method of reducing a perception of pain comprising a high frequency electrical stimulation of about 300 Hz to about 20kHz to at least a portion of a peripheral nervous system through a percutaneously inserted electrode [e.g. 0076, 0090, 0092], but fails to explicitly state where the therapeutic effective distance is 1 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Kim, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADIA AHMAD MAHMOOD whose telephone number is (571)270-3975.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADIA A MAHMOOD/Primary Examiner, Art Unit 3792